Supreme Court, Bronx County, entered September 7, 1976, which granted the plaintiff former wife’s application for an upward modification of the alimony and child support provisions contained in the divorce decree and directed, inter alia, that defendant former husband pay $50 per week for alimony and $75 per week for child support, unanimously modified, on the law and the facts, to the extent of reducing child support from $75 to $50 per week and, as so modified, affirmed, without costs and disbursements. Sufficient proof was adduced as to the parties’ preseparation living standard and in justification of plaintiff’s request for an increased modification of the alimony and child support provisions in the divorce decree. However, the increase in child support from $5 to $75 per week is excessive in light of the defendant’s financial circumstances. Further, plaintiff has demonstrated her ability to seek gainful employment and some of her proffered expenses are related to her employment. (See Carter v Carter, 58 AD2d 438; Stern v Stern, 59 AD2d 857.) On this record, modification is limited to the foregoing observations. Concur—Kupferman, J. P., Lupiano, Yesawich, Sandler and Sullivan, JJ.